Exhibit 10.3

ENERGY PARTNERS, LTD.

2009 LONG TERM INCENTIVE PLAN

DIRECTOR DEFERRED SHARE AGREEMENT

This DIRECTOR DEFERRED SHARE AGREEMENT (the “Agreement”) is made as of
                , 20     (the “Date of Grant”) by and between Energy Partners,
Ltd., a Delaware corporation (the “Company”), and                      (the
“Grantee”). Capitalized terms used herein but not defined will have the meanings
assigned to those terms in the LTIP (as defined below).

1. Grant of Deferred Shares.

(a) Deferred Shares. Subject to and upon the terms, conditions, and restrictions
set forth in this Agreement, in the Annual Retainer-Annual Election Form –Tax
Year 2009 (attached hereto as Exhibit A) (the “Election Form”), in the Energy
Partners, Ltd. Stock and Deferral Plan for Non-Employee Directors (the “Director
Plan”), and in the Energy Partners, Ltd. 2009 Long Term Incentive Plan (the
“LTIP”), the Company hereby grants to the Grantee as of the Date of Grant an
award (the “Award”) to receive 8,692 deferred shares (the “Deferred Shares”),
whereby each Deferred Share represents the right to receive one share of common
stock, par value $0.001 per share, of the Company (the “Shares”) on the terms
set forth herein. Copies of the Director Plan and the LTIP are available from
the Company upon request.

(b) Dividend Equivalents. In the event the Company issues dividends with respect
to its Shares during the deferral period of the Deferred Shares, the Grantee’s
applicable Director Plan account shall be credited as described in Article VI of
the Director Plan.

2. No Shareholder Rights. The Deferred Shares granted pursuant to this Agreement
do not and shall not entitle the Grantee to the rights of a shareholder of
Shares prior to the date the Shares are issued to the Grantee in settlement of
the Award.

3. Vesting of Restricted Shares.

(a) The Deferred Shares shall be subject to a Deferral Period. Unless the
Grantee’s service with the Company is terminated for any reason, the Deferred
Shares will become nonforfeitable in accordance with the following schedule:

(i) 50% of the Deferred Shares will be immediately nonforfeitable on and after
the Date of Grant,

(ii) 50% of the Deferred Shares will be nonforfeitable on and after the first
business day that immediately precedes the Company’s first Annual Meeting of
Stockholders held following the Date of Grant (the “Annual Meeting”);

subject, in each case, to the Grantee remaining continuously in the service of
the Company or a Subsidiary up to and through such applicable vesting date.
Except as the Board may determine on a case-by-case basis, any Deferred Shares
that have not theretofore become nonforfeitable will be forfeited if the Grantee
ceases to be continuously in the service of the Company or a Subsidiary. In the
event of a termination of the Grantee’s service for any reason, the Deferred
Shares on which the restrictions have not lapsed will be forfeited.



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in Section 3(a), all of the
Deferred Shares will immediately become vested and nonforfeitable in the event
of a Change in Control while the Grantee is in the service of the Company.

4. Issuance of Shares; Payment of Shares. No Shares shall be issued to the
Grantee in settlement of the Deferred Shares prior to the date on which Deferred
Shares vest and the restrictions with respect to the Deferred Shares lapse, in
accordance with Section 3, or prior to the date elected by the Grantee in his
Election Form, as applicable. At the time the Deferred Shares vest, in
accordance with Section 3, or at the time or times of settlement specified in
the Election Form, as applicable, the Company shall promptly cause to be issued
to the Grantee, Shares in payment of such vested Deferred Shares. The value of
any fractional Deferred Shares shall be paid in cash at the time Shares are
issued to the Grantee in connection with the settlement of the Deferred Shares.
The value of any fractional Deferred Share shall equal the percentage of a
Deferred Share represented by a fractional Deferred Share multiplied by the
Market Value per Share of the Company’s Shares. Neither this Section 4 nor any
action taken pursuant to or in accordance with this Section 4 shall be construed
to create a trust of any kind. The Award is unfunded and constitutes a mere
promise by the Company to make payments in accordance with the terms of this
Agreement, the Election Form, the Director Plan and the LTIP.

5. Restrictions on Transfer. Except as otherwise determined by the Committee,
the Deferred Shares may not be transferred, sold, pledged, exchanged, assigned
or otherwise encumbered or disposed of by the Grantee, except to (a) the
Company, or (b) an institutional investor in the Company that has designated the
Grantee to serve as a member of the Board pursuant to an agreement which
requires the Grantee to transfer any compensation received as payment for his
services as a Board member to such institutional investor; provided, however,
that the Grantee’s interest in the Deferred Shares may be transferred at any
time by will or the laws of descent and distribution. Any purported transfer,
encumbrance or other disposition of the Deferred Shares that is in violation of
this Section 5, the Director Plan or the LTIP will be null and void, and the
other party to any such purported transaction will not obtain any rights to or
interest in the Deferred Shares.

6. Company’s Repurchase Right. Any Share that may be acquired pursuant to this
Agreement is subject to the Repurchase Right provisions of Section 12 of the
LTIP, if applicable.

7. Adjustment Provisions. In the event there is any change in the Shares by
reason of any reorganization, recapitalization, stock split, stock dividend,
combination of shares or otherwise, the number of shares associated with the
Award of Deferred Shares subject to this Agreement shall be adjusted in a manner
consistent with the adjustment provisions provided in Section 13 of the LTIP;
provided, however that that any additional Shares or other securities that the
Grantee may become entitled to receive pursuant to a stock dividend, stock
split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company will be subject to the same restrictions as the Deferred Shares.

 

2



--------------------------------------------------------------------------------

8. No Right to Continued Service or Directorship. Nothing contained in this
Agreement will confer upon the Grantee any right to become or remain in the
service of the Company or any Subsidiary, nor limit or affect in any manner the
right of the Company or any Subsidiary to terminate the service or adjust the
compensation of the Grantee.

9. Compliance with Law. Notwithstanding any provision of this Agreement to the
contrary, the issuance of Shares pursuant to this Agreement will be subject to
compliance with all applicable requirements of federal, state, or foreign law
with respect to such securities and with the requirements of any stock exchange
or market system upon which the Shares may then be listed. No Shares will be
issued hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Shares may
then be listed. In addition, Shares will not be issued hereunder unless (a) a
registration statement under the Securities Act of 1933, as amended (the “Act”),
is at the time of issuance in effect with respect to the shares issued, or
(b) in the opinion of legal counsel to the Company, the shares issued may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Act. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance and sale of
any shares subject to the Deferred Shares will relieve the Company of any
liability in respect of the failure to issue such shares as to which such
requisite authority has not been obtained. As a condition to any issuance
hereunder, the Company may require Grantee to satisfy any qualifications that
may be necessary or appropriate to evidence compliance with any applicable law
or regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company. From time to time, the Board and
appropriate officers of the Company are authorized to take the actions necessary
and appropriate to file required documents with all necessary governmental
authorities, stock exchanges, and other appropriate Persons to make Shares
available for issuance.

10. Leave of Absence. With respect to the Deferred Shares, the Company may, in
its sole discretion, determine that, if Grantee is on a leave of absence for any
reason, Grantee will be considered to still be in the services of the Company,
provided that Grantee’s rights to the Deferred Shares during a leave of absence
will be limited to the extent to which those rights were earned or vested when
such leave of absence began.

11. Stockholders Agreement. The Committee may, in its sole discretion, condition
the delivery of Shares pursuant to the Deferred Shares granted herein upon
Grantee entering into a stockholders’ agreement in such form as may be approved
from time to time by the Board.

12. No Liability for Good Faith Determinations. The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Deferred Shares granted
hereunder. The Board and the Company do not guarantee the Shares of the Company
from loss or depreciation.

 

3



--------------------------------------------------------------------------------

13. Amendments. Any amendment to the Director Plan or the LTIP will be deemed to
be an amendment to this Agreement to the extent that any such amendment is
applicable hereto; provided, however, that no amendment will adversely affect
the rights of the Grantee under this Agreement without the Grantee’s written
consent. Any amendment to this Agreement shall be in written form and signed by
both parties.

14. Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

15. Relation to Plans. This Agreement is subject to the terms and conditions of
the Director Plan and the LTIP. In the event of any inconsistency between the
provisions of this Agreement and the Director Plan or the LTIP, the terms of the
Director Plan and/or the LTIP will govern. The Committee, acting pursuant to the
LTIP, as constituted from time to time, will, except as expressly provided
otherwise herein, have the right to determine any questions that arise in
connection with this Agreement.

16. Notices. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or, if earlier, the date it is sent via certified United
States mail; provided, however, any person entitled to notice hereunder may
waive such notice in writing.

17. Confidential Information. As partial consideration for the granting of the
Deferred Shares hereunder, Grantee hereby agrees to keep confidential all
information and knowledge, except that which has been disclosed in any public
filings required by law, that Grantee has relating to the terms and conditions
of this Agreement; provided, however, that such information may be disclosed as
required by law and may be given in confidence to Grantee’s spouse and tax and
financial advisors. In the event any breach of this promise comes to the
attention of the Company, it shall take into consideration that breach in
determining whether to recommend the grant of any future similar award to
Grantee, as a factor weighing against the advisability of granting any such
future award to Grantee.

18. Governing Law. The interpretation, performance, and enforcement of this
Agreement will be governed by the laws of the State of Delaware, but without
giving effect to the principles of conflicts of law of the State of Delaware.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

This Agreement is executed by the Company as of the day and year first above
written.

 

ENERGY PARTNERS, LTD. By:  

 

Name:  

 

Title:  

 

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Deferred Shares or other
securities covered hereby, subject to the terms and conditions of the Director
Plan and the LTIP and the terms and conditions hereinabove set forth.

 

 

Date:  

 

 

5